Citation Nr: 0702034	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-40 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error in the August 
27, 1946 rating decision that granted service connection for 
residuals of a gunshot wound to the right thigh and assigned 
a noncompensable evaluation, effective from August 1, 1946, 
and the August 16, 1948 rating decision that assigned an 
increased rating to 10 percent, effective from April 21, 
1948.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had unverified active service from November 1943 
to July 1946.  

By rating action on August 27, 1946, the RO granted service 
connection for residuals of a gunshot wound to the right 
thigh and assigned a noncompensable evaluation, effective 
from August 1, 1946.  The veteran and his representative were 
notified of this decision and did not appeal.  By rating 
action on August 16, 1948, the RO assigned an increased 
rating to 10 percent for mild anterior femoral cutaneous 
nerve impairment, effective from April 21, 1948.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
found that there was no clear and unmistakable error (CUE) in 
the August 1946 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
thigh and assigned a noncompensable evaluation, or CUE in the 
August 1948 rating decision that assigned an increased rating 
to 10 percent for mild impairment of the anterior femoral 
cutaneous nerve under Diagnostic Code 8526, effective from 
April 21, 1948.  


FINDINGS OF FACT

1.  A claim of service connection for residuals of a gunshot 
wound to the right thigh was received in August 1946.  

2.  The veteran did not appeal the August 1946 rating 
decision that granted service connection for residuals of a 
gunshot wound to the right thigh and assigned a 
noncompensable evaluation, and that rating decision is final.  

3.  A claim for an increased rating for residuals of a 
gunshot wound to the right thigh was received in May 1948.  

4.  The veteran did not appeal the August 1948 rating 
decision that assigned an increased rating to 10 percent for 
mild impairment of the anterior femoral cutaneous nerve, and 
that rating decision is final.  

5.  The August 1946 and August 1948 rating decisions were 
supported by the evidence then of record and were consistent 
with VA laws and regulations then in effect.  


CONCLUSIONS OF LAW

1.  The August 1946 rating decision that granted service 
connection for residuals of a gunshot wound to the right 
thigh and assigned a noncompensable evaluation is final.  
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 
38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1103 (2006).  

2.  The August 1946 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).  

3.  The August 1948 rating decision that assigned an 
increased rating to 10 percent for mild impairment of the 
anterior femoral cutaneous nerve, effective from April 21, 
1948, is final.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006); 38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1103 (2006).  

4.  The August 1948 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims explained that in order 
for clear and unmistakable error to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel, 6 Vet. 
App. at 245 (quoting Russell, supra).  See Bustos v. West, 
179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as 
set forth in 38 C.F.R. § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).  

Additionally, VA regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2006).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable law and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) 
requires the RO to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lacked such 
specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, 
"[s]ilence in a final RO Decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record."  Id. at 421.  

Factual Background

In this case, the basic facts are not in dispute.  The 
veteran sustained a shell fragment wound to the right thigh 
when a 75mm Howitzer shell exploded prematurely during 
training exercises on March 22, 1944.  The hospital report 
showed a 1-cm diameter entry wound on the anterior lateral 
aspect of the mid-third of the right thigh and a similar 
sized wound on the posterior-lateral aspect of the thigh.  X-
ray studies showed no evidence of fracture.  The wound was 
trimmed, irrigated, and treated with sulfanilamide, a 
pressure bandage was applied, and the veteran was given a 
tetanus booster shot.  A progress note on April 1, 1944, 
indicated that the wounds were healing well.  On April 13, 
the posterior wound was healed and the anterior wound was 
filling in.  An entry on May 5, 1944, indicated that the 
veteran was discharged to duty.  

On May 18, 1944, the veteran was seen at a training 
dispensary complaining of a fairly severe ache like pain in 
the right leg below the incision since he returned to duty, 
and said that the leg tended to get numb and the right foot 
inverted.  The examiner noted some hypoesthesia over the 
lateral surface of the right thigh, but no muscle wasting.  
He was transferred to the Naval hospital for additional work-
up where a general physical examination was normal, except 
for some moderate quadriceps weakness.  The wounds were well 
healed and a neurological examination was negative for 
organic lesion.  The examiner indicated that the veteran had 
a very shallow conversion hysteria, which he believed he was 
able to remove, and that the veteran was returned to duty.  

In December 1944, the veteran reported that his right leg 
went to sleep very easily when the knee was flexed to more 
than a right angle, but that he had no difficulty when the 
knee was at "show or at mess."  The veteran also reported 
right lumbosacral discomfort in the morning since coming 
overseas and having to sleep on cots, but said that his 
symptoms disappeared after moving around a little.  On 
examination, the entry and exit wounds were well healed, and 
the veteran had good range of motion and stability in the 
right knee.  The examiner indicated that he could not feel 
the dorsalis pedis pulse but that the post tibial pulse 
remained strong in all motions of the knee.  Neurological 
examination was intact for sensation to pain and heat, and 
deep and superficial reflexes and Babinski were normal.  The 
examiner indicated that there was no evidence of vascular 
insufficiency, and that the paresthesias of the right lower 
leg appeared to be vascular in origin due to compression when 
the knee was bent to an acute angle.  He opined that the 
veteran's back ache was probably fibrositis.  

A medical consultation in July 1945, indicated that all of 
the prior finding were confirmed and that the examiner was 
able to obtain good dorsalis pedis in both feet.  There was 
no evidence of circulatory or neurological impairment.  He 
noted the history of a through and through wound on the 
lateral aspect of the right thigh which was away from any 
major nerves or blood vessels, and did not involve any bone 
damage.  There was no muscle atrophy or limitation of motion 
of any joints.  The examiner indicated that the veteran's 
history of being a "sick-bay" and rest camp soldier and his 
prompt turning in after arriving overseas suggested that 
there was no organic disease.  Other than a history of a 
gunshot wound to the right thigh, the veteran's separation 
examination in July 1946 showed no pertinent complaints or 
abnormalities referable to any right thigh problems.  
Examination of the lower extremities was normal.  

By rating action in August 1946, the RO granted service 
connection for residuals of a gunshot wound to the right 
thigh and assigned a noncompensable evaluation, effective 
from August 1, 1946, the day following the veteran's 
discharge from service.  The veteran and his representative 
were notified of this decision and did not appeal.  

In May 1948, the veteran's representative notified the RO 
that he was an inpatient at a VA hospital for treatment 
related to his right leg disability, and requested that the 
hospital report be obtained and considered as a claim for an 
increased rating.  

A May 1948 VA hospital summary report showed that the veteran 
was admitted on April 21, 1948 complaining of pain in the 
muscle around the gunshot scar area of the right thigh.  The 
veteran described it as a burning type pain which was 
aggravated by cold.  He said that walking or running did not 
cause pain, and that it only occurred when he stopped walking 
or running and that there was some stiffness in the knees.  
On examination, the veteran was well developed and well 
nourished, and in no acute distress.  There were two well 
healed scars measuring about 2-cm in diameter about 9 cm 
apart.  There was a 5-cm diameter area of hypoesthesia and a 
3-cm nodule over the entrance scar along the course of the 
lateral femoral cutaneous nerve, which was tender.  Reflexes 
were equal and active and there was no loss of strength.  The 
remainder of the examination was normal.  On April 22, the 
anterior femoral cutaneous nerve was injected with procaine 
hydrochloride just below the Poupart's ligament with complete 
relief of pain.  There was no recurrence of pain and the 
veteran was sent on furlough.  When he returned, there had 
been no recurrence of pain and the veteran was discharged on 
May 28, 1948.  The diagnoses included irritation of the 
anterior femoral cutaneous nerve by scar tissue, improved 
with treatment, and right thigh scar, unchanged and 
untreated.  

By rating action in August 1948, the RO assigned an increased 
rating to 10 percent for mild impairment of the anterior 
femoral cutaneous nerve with tender scars from through and 
through wound, under Diagnostic Code (DC) 8526, effective 
from April 21, 1948.  The veteran and his representative were 
notified of this decision and did not appeal.  

Governing Statutes and Regulations

In 1946 and 1948, the general policy with regard to 
evaluating disabilities stated, in part, as follows:  

This rating schedule is primarily a guide 
in the evaluation of disability resulting 
from all types of diseases and injuries 
encountered as a result of incident to 
military service.  The percentage rating 
represents far as can practicably be 
determined the average impairment in 
earning capacity resulting from such 
diseases and injuries and their residual 
conditions in civil occupations, of the 
various grades of severity as set forth 
with due regard to previous 
determinations for compensation purposes.  
Generally, it may be said that the 
degrees of disability specified are 
considered adequate to compensate for 
considerable loss of working time from 
exacerbations, or illnesses, 
proportionate to the severity of the 
several grades.  

See Schedule for Rating Disabilities, 1945 edition, pg. 1, 
para. 1.  

With regards to the musculoskeletal system, evaluations were 
to be made based on functional loss:  

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation or other pathology, 
or it may be due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion.  Weakness is as 
important as limitation of motion, and a 
part which becomes painful on use must be 
regarded as seriously disabled.  A little 
used part of the musculoskeletal system 
may be expected to show evidence of 
disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like.  

Id. at pg 13, at para 1.  

The Rating Schedule also explained the effect of missiles:

Through and through wounds and other 
wounds of the deeper structures almost 
invariably destroy parts of muscle groups 
and bring about intermuscular fusion and 
binding by cicatricial tissue and 
adherence of muscle sheath.  Thus, the 
muscles no longer work smooth but pull 
against fascial planes and other muscles 
with which they are fused so that 
delicate, coordinated movements are 
interfered with and there is loss of 
strength.  After prolonged exertion the 
stresses and strains due to these 
disarrangements bring about fatigue and 
pain, thus further interfering with the 
function of the part.  

Id. at pgs. 14-15, para. 8.  

Paragraph 17 also outlined "Factors to be Considered in the 
Evaluation of Disabilities Residual to Healed Wounds 
Involving Muscle Groups Due to Gunshot or Other Trauma."  

(1) Slight (Insignificant) Disability of 
Muscles. Type of injury. - Simple wound 
of muscle without debridement infection 
or effects of laceration.  History and 
complaint. - Service department record 
wound of slight severity or relatively 
brief treatment and return to duty.  
Healing with good functional results and 
no retained metallic fragments.  

(2) Moderate Disability of Muscles. Type 
of injury. - Through and through or deep 
penetrating wound of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of 
explosive effect of high velocity missile 
and of residuals of debridement or of 
prolonged infection.  History of 
complaint. - Service department record of 
other sufficient evidence of 
hospitalization in service for treatment 
of wound.  Record in the file of 
consistent complaint on record from first 
examination forward, of one or more 
cardinal symptoms of muscle wounds 
(described above) particularly fatigue 
and fatigue-pain after moderate use, 
affecting the particular functions 
controlled by injured muscles.  Objective 
findings. - Entrance and (if present) 
exit scars linear or relatively small, 
and so situated as to indicate relatively 
short track of missile through muscle 
tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment 
of muscle tonus, and of definite weakness 
or fatigue in comparative tests.  (In 
such tests the rule that with strong 
efforts, antagonistic muscles relax is to 
be applied to insure validity of tests.)  

(3) Moderately Severe Disability of 
Muscles. Type of injury. - Through and 
through or deep penetrating wound by high 
velocity missile of small size or large 
missile of low velocity, with debridement 
or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrisation.  History of complaint. - 
Service department record or other 
sufficient evidence showing 
hospitalization for prolonged period in 
service for treatment of wound of severe 
grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle 
wounds. Evidence of unemployability 
because of inability to keep up to 
production standards is to be considered, 
if present.  Objective findings. - 
Entrance and (if present) exit scars 
relatively large and so situated as to 
indicate track of missile through 
important muscle groups.  Indications on 
palpation of moderate loss of deep 
fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance of 
muscle groups involved (compared with 
sound side) give positive evidence of 
marked or moderately severe loss.  

(4) Severe Disability of Muscles. Type of 
injury. - Through and through or deep 
penetrating wound due to high velocity 
missile, or large or multiple low 
velocity missiles, or explosive effect of 
high velocity missile, or shattering bone 
fracture, with extensive debridement or 
prolonged infection and sloughing of soft 
parts, intermuscular binding and 
cicatrisation.  History and complaint. - 
As under moderately severe above, in 
aggravated form.  Objective findings. - 
Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate 
wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple 
scattered foreign bodies indicating 
spread of intermuscular trauma and 
explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or 
flabby muscles in wound area.  Muscles do 
not swell and harden normally in 
contraction.  Tests of strength or 
endurance compared with the sound side or 
of coordinated movements show positive 
evidence of severe impairment of 
function.  In electrical tests, reaction 
of degeneration is not present but a 
diminished excitability to Faradism 
compared with the sound side may be 
present.  Visible or measured atrophy may 
or may not be present.  Adaptive 
contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.  

Id. At pgs. 18-20, at para. 17.

The criteria for rating muscle injuries were outlined in DCs 
5301 through 5326.  In this section it was noted that "[a] 
through and through injury, with muscle damage, is always at 
least a moderate injury, for each group of muscles damaged."  
And, as indicated, evaluations of injury to each muscle group 
were categorized as slight, moderate, moderately severe or 
severe.  

Analysis

The representative argues, in essence, that the RO committed 
CUE in the August 1946 and August 1948 decisions by 
incorrectly applying the governing laws extant at the time 
the decisions were issued in not assigning a 10 percent 
evaluation for residual of a gunshot wound the right thigh, 
involving the internal popliteal (tibial) nerve under DC 
8524, and not assigning a separate rating for involvement of 
Muscle Group (MG) XIV and MG XIII, under Diagnostic Codes 
5314-5313, effective from August 1, 1946.  The representative 
argues that the Rating Schedule mandates that a through and 
through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged, and that 
the evidence of record clearly showed that he sustained a 
through and through injury.  

While the representative is correct that the regulations 
allow for rating a through and through muscle wound as 
moderate injury, it does not mandate that all such injuries 
are to be rated based on that criterion alone.  The rating 
schedule is a guide for evaluating disabilities resulting 
from all types of diseases and injuries.  The percentage 
ratings assigned represent as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such injuries.  The rating schedule assumes 
that through and through wounds "almost invariably" destroy 
parts of muscle groups and cause intermuscular fusion, 
binding by cicatricial tissue, and adherence of muscle sheath 
that impairs muscle function.  

In the instant case, the service medical records do not show 
that the veteran's shell fragment wound to the right thigh 
was more than slight in degree and did not result in any 
permanent muscle damage, or involve any nerve, artery, or 
bone injury.  There was no evidence of any muscle loss from 
the initial injury, or any muscle atrophy or chronic muscle 
weakness subsequent to the injury.  While the veteran had 
some moderate quadriceps weakness immediately after being 
returned to full duty in May 1944, there was no evidence of 
any residual impairment or weakness noted during his more 
than two years of remaining service.  The only complaint or 
objective finding during service was pain in the muscle 
around the site of the wound and some numbness when his leg 
was flexed beyond a right angle.  Examination of the right 
leg in December 1944 showed two well-healed scars, good range 
of motion and stability in the knee joint, and normal 
sensation.  The veteran was evaluated for numbness of the 
right leg on at least two occasions during service; however, 
no organic disease was identified.  Other than a history of a 
gunshot wound to the right thigh, there were no pertinent 
abnormalities at the time of his separation examination on 
July 29, 1946.  

The Board does not find any CUE in the RO's assignment of a 
noncompensable evaluation for the residuals of a gunshot 
wound to the right thigh in August 1946, as there were no 
complaints or objective evidence of any residual impairment 
at the time of his separation examination in July 1946.  In 
short, the medical evidence at the time of the August 1946 
rating decision did not indicate any functional impairment or 
any muscle or nerve damage as a result of the injury.  

Likewise, the Board does not find CUE in the fact that the RO 
did not assign a separate rating for damage to MGs XIV and 
XIII.  The representative argues that the Rating Schedule 
mandated that a through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  However, at the time of the August 1946 
and 1948 rating decisions, there was no medical evidence 
suggesting the veteran had even slight muscle damage to 
either muscle group in question.  The service medical records 
did not show any evidence of prolonged infection following 
the initial injury; there was no loss of deep fascia or 
muscle substance, impairment of muscle tonus, or any cardinal 
signs or symptoms of muscle fatigue or pain after prolonged 
use.  There was no limitation of motion, no muscle loss or 
atrophy, or any other impairment of the right leg at the time 
of separation from service, or when evaluated at a VA 
hospital in May 1948.  The only objective finding on the 
latter occasion was hypasthesia and a tender nodule over the 
entrance scar, along the lateral femoral cutaneous nerve, 
which was immediately relieved with an injection with no 
recurrence of pain reported at anytime thereafter until the 
filing of his claim for increase in March 2004.  

Given there was no medical evidence on record showing 
permanent muscle damage to any muscles of the right thigh 
either in service or at the time of the August 1946 or August 
1948 rating decisions, the Board finds there was a tenable 
basis for the RO's decision not to assign a separate rating 
for muscle damage, including MGs XIV and XIII.  

In sum, the Board does not find that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied by the RO.  Although the veteran clearly disagrees 
with how the facts were weighed and evaluated at the time of 
that decision, this is not tantamount to CUE.  The failure to 
apply, or apply correctly, an applicable law or regulation 
must be shown undebatably.  While the Board is sympathetic to 
the injuries the veteran sustained in defense of our country, 
it has not been shown that the RO made an undebatable error 
in the August 1946 or August 1948 rating decisions in 
question.  

ORDER

As there was no CUE in the August 1946 rating decision which 
granted service connection for residuals of a gunshot wound 
to the right thigh and assigned a noncompensable evaluation, 
or in the August 1948 rating decision which assigned an 
increased rating to 10 percent for residuals of a gunshot 
wound to the right thigh, effective from April 21, 1948, the 
appeal is denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


